DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The invention as claimed is not disclosed nor rendered obvious in view of any prior art.  As to independent claims 1 and 5, all prior art fail to teach or suggest, alone or in combination, the recited method and system.  However, claims 1-8 are currently rejected under a nonstatutory double patenting rejection.  A response is respectfully requested of Applicant.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,122,364.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11,122,364 recites “A footsteps tracking method, comprising the steps of: receiving, by a microphone array, a first sound signal corresponding to a user's first footstep; calculating, by a processing module, a first position corresponding to the first footstep according to relative position relationship of at least three microphones in the microphone array and time differences of sound arrival of the first sound signal received by the three microphones respectively; receiving, by the microphone array, a second sound signal corresponding to a second footstep of the user, wherein an audio frequency of the second sound signal is the same as an audio frequency of the first sound signal; and calculating, by the processing module, a second position corresponding to the second footstep according to the first position, a time difference between receiving the first sound signal and the second sound signal, receiving angles between the first sound signal and a pair of the three microphones, and receiving angles between the second sound signal and the pair of the three microphones”, and claim 1 of the present application recites “A footsteps tracking method, comprising the steps of: obtaining a first position corresponding to a user's first footstep; receiving, by a microphone array, a first sound signal corresponding to the user's first footstep; receiving, by the microphone array, a second sound signal corresponding to a second footstep of the user, wherein an audio frequency of the second sound signal is the same as an audio frequency of the first sound signal; and calculating, by the processing module, a second position corresponding to the 10 second footstep according to the first position, a time difference between receiving the first sound signal and the second sound signal, receiving angles between the first sound signal and a pair of the three microphones, and receiving angles between the second sound signal and the pair of the three microphones”.

Claims 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,122,364.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 11,122,364 recites “A footsteps tracking system, comprising: a microphone array, composed of at least three microphones, for receiving a first sound signal corresponding to a user's first footstep and a second sound signal corresponding to the user's second footsteps, wherein the audio frequency of the second sound signal sound signal is the same as the audio frequency of the first sound signal; and a processing module for calculating a first position corresponding to the first footstep according to relative position relationship of at least three microphones in the microphone array and time differences of sound arrival of the first sound signal received by the three microphones respectively, and calculating a second position corresponding to the second footstep according to the first position, a time difference between receiving the first sound signal and the second sound signal, receiving angles between the first sound signal and a pair of the three microphones and receiving angles between the second sound signal and the pair of the three microphones”, and claim 5 of the present application recites “A footsteps tracking system, comprising: a microphone array, comprising at least three microphones configured for receiving a first sound signal corresponding to a user's first footstep and a second sound signal corresponding to the user's second footsteps, wherein the audio frequency of the second sound signal sound signal is the same as the audio frequency of the first sound signal; and a processing module configured for obtaining a first position corresponding to the first footstep, and calculating a second position corresponding to the second footstep according to the first position, a time difference between receiving the first sound signal and the second sound signal, receiving angles between the first sound signal and a pair the three microphones and receiving angles between the second sound signal and the pair of the three microphones”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pearson (US Patent 10,412,532) teaches environment discovery via time-synchronized networked loudspeaker. Usher (US Patent Application, Pub. No.: US 2018/0343517 A1) teaches a method and system to determine a sound source direction using small microphone arrays. Zhang et al. (US Patent Application, Pub. No.: US 2016/0011851 A1) teach a sound signal processing method and device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652